COBB, Judge,
dissenting.
I agree with the result the majority reaches in its unpublished memorandum as to all claims except those arising from the United States Supreme Court’s opinion in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). In accordance with my special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] — So.2d -, - (Ala.Crim.App.2001), I believe that Merchant has presented a valid jurisdictional challenge to the trial court’s authority to impose sentence and may be entitled to relief on this claim. Therefore, I must respectfully dissent from the majority’s affirmance of the denial of Merchant’s Rule 32, Ala. R.Crim. P., petition because I believe that the circuit court should have granted this petition in order to address the Apprendi claims.